UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6950



SYLVIA L. STREET,

                                               Plaintiff - Appellant,

          versus


C. WALSH, Counselor; H. DIGGS, Security Major;
W. HOBBS, Warden,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-98-1304-2)


Submitted:   December 21, 2000             Decided:   January 12, 2001


Before WIDENER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvia L. Street, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sylvia L. Street appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Street v. Walsh, No. CA-98-1304-2 (E.D.

Va. Nov. 17, 1998).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2